Exhibit Sinovac Named to Zhongguancun's Top 20 Most Influential Brands Monday December 22, 8:00 am ET BEIJING, Dec. 22 /PRNewswire-Asia/ Sinovac Biotech Ltd. (NYSE Alternext US: SVA), a leading provider of vaccines in China, today announced that it was recognized as one of Zhongguancun's Top 20 Most Influential Brands. 2008 marks only the 30th anniversary of China's reform and market liberation program along with the 20th anniversary of the establishment of the Zhongguancun, a technology hub situated in Beijing that is often referred to as "China's Silicon Valley". The Beijing municipal government recognizes the importance of advancing the development of this technology district that consists of more than 800 companies that contribute approximately 18% of Beijing's GDP. This year, the Beijing municipal government conducted a comprehensive study of experiences and developments within the Zhongguancun district for the last 20 years and named twenty leading technology companies to be the "Top 20 Most Influential Brands".
